          Case 1:20-cv-01566-TJK Document 18-2 Filed 07/20/20 Page 1 of 1




                        UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA
__________________________________________
                                             )
CITY OF CHICAGO,                             )
                                             )
       Plaintiff,                            )
                                             )
               v.                            ) Case No. 1:20-cv-01566 (TJK)
                                             )
ALEX M. AZAR, in his official capacity, U.S. )
DEP’T OF HEALTH AND HUMAN                    )
SERVICES, SEEMA VERMA, in her official       )
Capacity, and CENTERS FOR MEDICARE AND )
MEDICAID SERVICES,                           )
                                             )
       Defendants.                           )
__________________________________________)

                                    [PROPOSED] ORDER


         Upon consideration of Defendants’ motion to dismiss or for summary judgment, and

other submissions of the parties, it is hereby ORDERED that the motion is GRANTED; and it is

further ORDERED that this action is DISMISSED.


SO ORDERED.




Dated:
                                                   HON. TIMOTHY J. KELLY
                                                   U.S. District Court Judge




                                               1
